FAIRFAX News Release TSX Stock Symbol:FFH and FFH.U TORONTO, September 13, 2010 FAIRFAX ANNOUNCES QUARTERLY DIVIDEND ON SERIES C, SERIES E AND SERIES G PREFERRED SHARES Fairfax Financial Holdings Limited (TSX: FFH and FFH.U) announces that it has declared a quarterly dividend of C$0.359375 per share on its Series C Preferred Shares, C$0.296875 per share on its Series E Preferred Shares and C$0.21918 per share on its Series G Preferred Shares.The dividends are payable on September 30, 2010 to shareholders of record on September 22, 2010.Applicable Canadian withholding tax will be applied to dividends payable to non-residents of Canada. Fairfax Financial Holdings Limited is a financial services holding company which, through its subsidiaries, is engaged in property and casualty insurance and reinsurance and investment management. -30- For further information, contact:John Varnell, Chief Financial Officer, at (416) 367-4941 Media Contact Paul Rivett, Chief Legal Officer, at (416) 367-4941 FAIRFAX
